DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1
The prior art does not disclose or suggest the claimed “processor converts the pressure value to a first bit value by a first bit resolution, and in response to the pressure value being included in a second pressure interval, the processor converts the pressure value to a second bit value by a second bit resolution, the second pressure interval is greater than the first pressure interval and the first bit resolution is greater than the second bit resolution” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-9 are allowable based upon their dependency thereof claim 1.
With regards to method claim 10
The prior art does not disclose or suggest the claimed “a first pressure interval, converting the pressure value to a first bit value by a first bit resolution, and in response to the pressure value being included in a second pressure interval, converting the pressure value to a second bit value by a second bit resolution, the second pressure interval is greater than the first pressure interval and the first bit resolution is greater than the second bit resolution; and outputting an output signal including the bit value” in combination with the remaining claimed elements as set forth in claim 10.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ichihara JP 2021089157 A discloses a signal processor, a measuring device, a method for processing a signal, and a signal processing program that allow an output of a signal with a higher resolution than that of a DA converter. The present invention relates to a signal processor for processing digital information obtained from a signal that has measured a physical amount and outputting the digital information to a DA converter. The signal processor has a controller 50 for performing processing of changing the least significant bit of the digital information to be sent to the DA converter to one of the least significant bit and the least significant bit +1 and outputting the changed bit to the DA converter, however is silent on processor converts the pressure value to a first bit value by a first bit resolution, and in response to the pressure value being included in a second pressure interval, the processor converts the pressure value to a second bit value by a second bit resolution, the second pressure interval is greater than the first pressure interval and the first bit resolution is greater than the second bit resolution or the method of a first pressure interval, converting the pressure value to a first bit value by a first bit resolution, and in response to the pressure value being included in a second pressure interval, converting the pressure value to a second bit value by a second bit resolution, the second pressure interval is greater than the first pressure interval and the first bit resolution is greater than the second bit resolution; and outputting an output signal including the bit value.
Sanders DE 102019128441 A1 discloses the arrangement has a plug with a high-voltage line. A wire bridge is arranged in the plug which connects to a first section of a separate circuit and a second section of a separate circuit is connected in the event that the plug is properly connected to a high-voltage component. The separate circuit is connected to signal generation and evaluation unit which generates continuous-time and discrete-value signal such as binary bit pattern. The signal generation and evaluation unit is a microprocessor. The first level converter is arranged between the output and the first section of the separate circuit. A third level converter is arranged between the second signal input and the first section of the separate circuit. A second level converter is arranged between the first signal input and the second section of the separate circuit, however is silent on processor converts the pressure value to a first bit value by a first bit resolution, and in response to the pressure value being included in a second pressure interval, the processor converts the pressure value to a second bit value by a second bit resolution, the second pressure interval is greater than the first pressure interval and the first bit resolution is greater than the second bit resolution or the method of a first pressure interval, converting the pressure value to a first bit value by a first bit resolution, and in response to the pressure value being included in a second pressure interval, converting the pressure value to a second bit value by a second bit resolution, the second pressure interval is greater than the first pressure interval and the first bit resolution is greater than the second bit resolution; and outputting an output signal including the bit value.
Kim PG. Pub. No.: US 2018/0287623 A1 discloses an A/D converter includes: an input unit configured to receive an analog input signal, a preprocessing unit configured to convert the input signal into a digital preprocessing signal based on a dynamic range of the input signal and a first resolution corresponding to a predetermined first bit number, a first conversion unit configured to convert the preprocessing signal into a first output signal based on a second resolution corresponding to a second bit number smaller than the first bit number, and a second conversion unit configured to convert the preprocessing signal into a second output signal based on a third resolution corresponding to a third bit number which is smaller than the first bit number and is different from the second bit number, however is silent on processor converts the pressure value to a first bit value by a first bit resolution, and in response to the pressure value being included in a second pressure interval, the processor converts the pressure value to a second bit value by a second bit resolution, the second pressure interval is greater than the first pressure interval and the first bit resolution is greater than the second bit resolution or the method of a first pressure interval, converting the pressure value to a first bit value by a first bit resolution, and in response to the pressure value being included in a second pressure interval, converting the pressure value to a second bit value by a second bit resolution, the second pressure interval is greater than the first pressure interval and the first bit resolution is greater than the second bit resolution; and outputting an output signal including the bit value.
Straeussnigg et al. PG. Pub. No.: US 2017/0023429 A1 discloses Digital Pressure Measurement System that includes embodiment excitation signal generator, a capacitive pressure sensor (including the readout amplifier), a temperature sensor, a mux, an analog to digital converter (ADC), a digital signal processing, a digital core, a digital interface, a voltage regulator, a memory interface, a unit storing calibration coefficients and FIFO (First In First Out). The excitation signal generator provides the slope-controlled excitation signal to the capacitive pressure sensor according to embodiments described above. The mux selects measurement from temperature sensor or capacitor sensor and sends to an ADC circuit for digital conversion of the measurements. The ADC output is then passed through a digital signal processing unit for further filtering and mathematical computation. The digital core and the digital interface are part of the internal processor that converts the temperature and pressure measurements into 24 bits of digital word. The calibration co-efficient stores calibrated values for each individual pressure sensors to be used for measurement correction. The FIFO stores multiple temperature and pressure measurements during low power mode. The memory interface provides these values to digital core. The embodiment also includes an internal voltage regulator for supplying power to internal circuits, however is silent on processor converts the pressure value to a first bit value by a first bit resolution, and in response to the pressure value being included in a second pressure interval, the processor converts the pressure value to a second bit value by a second bit resolution, the second pressure interval is greater than the first pressure interval and the first bit resolution is greater than the second bit resolution or the method of a first pressure interval, converting the pressure value to a first bit value by a first bit resolution, and in response to the pressure value being included in a second pressure interval, converting the pressure value to a second bit value by a second bit resolution, the second pressure interval is greater than the first pressure interval and the first bit resolution is greater than the second bit resolution; and outputting an output signal including the bit value. 
Mogi JP 2012129849 A discloses a digital-to-analog conversion apparatus which has a D/A-converter which converts the digital signal of N bit into an analog signal, and outputs it and into which the digital signal of M (M≫N) bit is input with a predetermined sampling period, Comprising: 1The scale conversion part which shrinks/reduces and outputs the 1st value shown by the digital signal of the said M bit by predetermined ratio so that it may become a 2nd value within the range shown with the digital signal of N bit, The bit length conversion part which converts and outputs the said 2nd value to the 3rd value shown with the digital signal of N bit, The difference/error calculation part which calculates and outputs the 4th value which shows the difference/error of the said 2nd value and said 3rd value, Within the said predetermined sampling period, the predetermined calculation which makes the said 4th value an input value is performed in multiple times, When a calculation result is 0, the said 3rd value is output to the said D/A-converter, When the said calculation result is positive, the 5th value which subtracted 1 from the said 3rd value is output to the said D/A-converter, When the said calculation result is negative, it has an output value determination part which outputs the 6th value which added 1 to the said 3rd value to the said D/A-converter, however is silent on processor converts the pressure value to a first bit value by a first bit resolution, and in response to the pressure value being included in a second pressure interval, the processor converts the pressure value to a second bit value by a second bit resolution, the second pressure interval is greater than the first pressure interval and the first bit resolution is greater than the second bit resolution or the method of a first pressure interval, converting the pressure value to a first bit value by a first bit resolution, and in response to the pressure value being included in a second pressure interval, converting the pressure value to a second bit value by a second bit resolution, the second pressure interval is greater than the first pressure interval and the first bit resolution is greater than the second bit resolution; and outputting an output signal including the bit value.
Chiou et al. PG. Pub. No.: US 2012/0169906 A1 discloses apparatus and method for processing wide dynamic range (WDR) image are disclosed. The WDR image processing apparatus could be integrated within an image sensor or an image backend apparatus. Whether the m-th bit of the sensing image signal is equal to 1 is determined. If the m-th bit is equal to 1, then the values corresponding to the m-th to the (m-r)-th bits are added by first offset to output a WDR image signal. If the m-th bit is not equal to 1, then whether the (m-1)-th bit is equal to 1 is determined. If the (m-1)-th bit is equal to 1, then the values corresponding to the (m-1)-th to the (m-s)-th bits are added by a second offset to output the WDR image signal. The same processing is applied up to the (m-t)-th bit, m, n, r, s and t are positive integers, and m is greater than n, however is silent on processor converts the pressure value to a first bit value by a first bit resolution, and in response to the pressure value being included in a second pressure interval, the processor converts the pressure value to a second bit value by a second bit resolution, the second pressure interval is greater than the first pressure interval and the first bit resolution is greater than the second bit resolution or the method of a first pressure interval, converting the pressure value to a first bit value by a first bit resolution, and in response to the pressure value being included in a second pressure interval, converting the pressure value to a second bit value by a second bit resolution, the second pressure interval is greater than the first pressure interval and the first bit resolution is greater than the second bit resolution; and outputting an output signal including the bit value.
Grande et al. US PATENT No.: 5,757,357 discloses an analog-to-digital converter for converting analogue signals representing process variables to digital signals. A signal conditioner conditions the digital signals. The signal conditioner includes a quantiser which is electrically connected to the analog-to-digital converter. The quantiser receives and quantizes the digital signals into 12-bit words. Each of the 12-bit words is stored for a first time period in a first memory electrically connected to the signal conditioner. A divider reduces the 12-bit words into 8-bit words. A maximum and minimum detector detects the maximum and minimum value of the 8-bit words. The maximum and minimum value of the 8-bit words is stored for a second time period in a second memory. The second time period has a duration greater than the first time period. A display displays the 12-bit and 8-bit data words as a function of the first and second time periods. A data processor controls the display and the memories to produce a display of the 12-bit and 8-bit data words stored in the memories according to an operator's command, however is silent on processor converts the pressure value to a first bit value by a first bit resolution, and in response to the pressure value being included in a second pressure interval, the processor converts the pressure value to a second bit value by a second bit resolution, the second pressure interval is greater than the first pressure interval and the first bit resolution is greater than the second bit resolution or the method of a first pressure interval, converting the pressure value to a first bit value by a first bit resolution, and in response to the pressure value being included in a second pressure interval, converting the pressure value to a second bit value by a second bit resolution, the second pressure interval is greater than the first pressure interval and the first bit resolution is greater than the second bit resolution; and outputting an output signal including the bit value.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852